OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The Abstract of the Disclosure filed 2 SEP 2021 is objected to because:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
b.	the recitation of "are disclosed” is an improper implied phrase.
	Correction is required.  See MPEP § 608.01(b).
The amended title is acceptable.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
New claims 41, 50, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 41:  “said second flow transmitter” and “said direct-operated air regulator” lack antecedent basis.

Claim 50:  “said second flow controller” lacks antecedent basis.

Claim 56:  “said second flow controller” and “said second flow transmitter” lack antecedent basis.
Double Patenting
Claim 52 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 37.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim 37.  See MPEP § 608.01(m).

Claim Objections
Claim 52 is objected to because of the following informalities:  This new claim contains an improper status identifier “(Cancelled)”.  A new claim cannot also be cancelled.  Moreover, a cancelled claim cannot present any claim text per 37 CFR 1.121.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 6, 8-10, 15, 18-19, 21-24 and 35-62 are pending.
Claims 1, 3, 6, 8-10, 15, 18-19, 21-24, 35-40, 42-49, 51, 53-55 and 57-62 are allowable over the prior art of record.
Claims 41, 50, and 56 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. § 112.
Claim 52 is subjected to double patenting.



Conclusion
Applicant's amendment presenting new claims necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see:   


/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





8 September 2021